DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Swedish Application No. 1730185-4, filed on July 7, 2017 (in English).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9-11, 14, 16, 18, 20-21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura et al, U.S. Patent Application Publication No. 20160212663 A1 (hereinafter Uemura).

Regarding Claim 1, Uemura discloses a method of operating a communication device (e.g., FIGS. 3-5, cell selection by wireless terminal), comprising:
receiving at least one downlink control message from a base station of a source cell of a network (e.g., FIGS. 3-5, ¶ [0089], Wireless terminal (MTCUE) receives system information (i.e., downlink control information (e.g., ¶ [0058] [0107] [0139])) from base station), the at least one downlink control message being indicative of access restrictions (e.g., FIGS, 3, 5; ¶ [0025] [0100] [0166]-[0169] [0173] [0175]-[0179] [0229] [0231], cell selection in wireless terminal that supports coverage enhancement, when system information corresponding to a repetition number is transmitted (cell selection parameters, may be with respect to whether coverage enhancement is supported by the cell)) of a plurality of candidate cells of the network (e.g., ¶ [0025] [0025], cell selection / reselection parameters correspond to repetition levels derived from measurement results of a serving cell, in a neighboring-cell list (i.e., list of candidate cells (e.g., ¶ [0230])) received from (serving) base station), 
based on the at least one downlink control message: 
selecting a target cell from the plurality of candidate cells (e.g., FIGS. 3-5, cell reselection process), and 
communicating between the communication device and a base station of the target cell (e.g., FIGS. 3-5, ¶ [0177] [0200] [0232], after cell reselection, camp on the selected (i.e., target) cell), and 
wherein the at least one downlink control message is indicative, for each candidate cell of the plurality of candidate cells, of at least one respective regulated repetition level (e.g., FIGS. 3-5; ¶ [0169] [0171] [0174]-[0179] [0228] [0230] [0231], base station may send system information with a different number of repetition (e.g., SI A, SI B), containing parameters for cell selection (i.e., a particular number of repetitions can be configured for the cell selection process)).

Regarding Claim 2, Uemura discloses all the limitations of the method of claim 1.
Uemura discloses wherein a coverage-enhancement-related access barring is implemented based on the at least one regulated repetition level (e.g., ¶ [0178] [0201] [0202],  If the wireless terminal has not detected a cell fulfilling the criteria for cell-selection evaluation ("no" in Step S103, or "no" in Step S106 of FIG. 3), it attempts to receive (acquire) system information corresponding to a second number of repetition (Step S104). It should be understood that instances of the case where none of the evaluated cells have fulfilled criteria for the cell-selection evaluation ("no" in Step S103, Step S105 Step S106 of FIG. 3), specifically not supporting coverage enhancement 

Regarding Claim 3, Uemura discloses all the limitations of the method of claim 2.
Uemura discloses further comprising: checking whether the access barring applies for an active repetition level at the selected preferred candidate cell (interpreting selected preferred candidate cell to be a source cell after cell selection had previously taken place and now requires reselection, cell re-selection process (e.g., FIG. 3-5) may be applied, and can use criteria for determining a system configuration with number of repetitions (i.e., active repetition level) and whether a cell is barred (e.g., ¶ [0178] [0201] [0202])).

Regarding Claim 4, Uemura discloses all the limitations of the method of claim 3.
Uemura discloses wherein the active repetition level to be used for communication with the selected preferred candidate cell is determined based on a signal quality between the communication device and the selected preferred candidate cell (e.g., ¶ [0089] [0145] [0146] [0150] [0188] [0193] [0194], measurement quality of each cell can be determined and select cell based on the quality).

Regarding Claim 9, Uemura discloses all the limitations of the method of claim 1.
further comprising: comparing a repetition level of a coverage enhancement policy employed for communicating between the communication device and the base station of the source cell and the regulated repetition levels of the plurality of candidate cells, wherein the target cell is selected based on said comparing of the repetition level (e.g., ¶ [0231], wireless terminal applies cell-selection parameters included in the received system information B corresponding to a second number of repetition, instead of system information A corresponding to the first number of repetition). 

Regarding Claim 10, Uemura discloses all the limitations of the method of claim 1.
Uemura discloses further comprising: based on a signal quality of a wireless link between the UE and the base station of the target cell (e.g., ¶ [0089] [0145] [0146] [0150] [0188] [0193] [0194], a required quality for target cell selection) and further based on the regulated repetition level of the target cell (e.g., ¶ [0231], wireless terminal applies cell-selection parameters in target cell selection): determining a repetition level of a coverage enhancement policy employed for said communicating between the communication device and the base station of the target cell (e.g., ¶ [0231], wireless terminal applies cell-selection parameters included in the received system information corresponding to a number of repetition).

Regarding Claim 11, Uemura discloses all the limitations of the method of claim 1.
further comprising: comparing a signal quality of a wireless link between the source cell and the communication device and a signal quality of further wireless links between base stations of the plurality of candidate cells and the communication device (e.g., ¶ [0089] [0145] [0146] [0150] [0188] [0193] [0194], measurement quality of each cell can be determined), wherein the target cell is selected based on said comparing of the signal qualities (e.g., ¶ [0188] [0193] [0194], select based on the quality).

Regarding Claim 14, Uemura discloses all the limitations of the method of claim 1.
Uemura discloses further comprising: receiving, from the base station of the target cell, a further downlink control message which is indicative of a plurality of regulated repetition levels of the target cell (interpreting selected preferred candidate cell to be a source cell after cell selection had previously taken place and now requires reselection, cell re-selection process (e.g., FIG. 3-5) may be applied, and can use criteria for determining a system configuration with number of repetitions (e.g., ¶ [0178] [0201] [0202])), and optionally based on the plurality of regulated repetition levels of the target cell: determining a repetition level of a coverage enhancement policy associated with said communicating between the communication device and the base station of the target cell (e.g., ¶ [0231], wireless terminal applies cell-selection parameters from received system information corresponding to a number of repetitions).

Claim 16, Uemura discloses all the limitations of the method of claim 1.
Uemura discloses wherein the plurality of candidate cells are at least one of spatially nearest neighbors of the source cell and included in the same tracking area of the network as the source cell  (e.g., ¶ [0025] [0025], cell selection / reselection parameters correspond to repetition levels derived from measurement results of a serving cell, in a neighboring-cell list (i.e., list of candidate cells (e.g., ¶ [0230])) received from (serving) base station). 

Regarding Claim 18, Uemura discloses all the limitations of the method of claim 1.
Uemura discloses wherein said communicating between the communication device and the base station of the target cell comprises: receiving at least one repetition of a paging message from the base station of the target cell (e.g., ¶ [0100] [0101],  wireless terminal supports a paging procedure as part of the repetition receiving process). 

Regarding Claim 20, Uemura discloses a method (e.g., FIGS. 3-5, cell selection), comprising: 
transmitting at least one downlink control message from a base station of a source cell of a network to a communication device (e.g., FIGS. 3-5, ¶ [0089], Wireless terminal (MTCUE) receives system information (i.e., downlink control information (e.g., ¶ [0058] [0107] [0139])) from base station), the at least one downlink control message being indicative of access restrictions (e.g., FIGS, 3, 5; ¶ [0025] [0100] [0166]-[0169] [0173] [0175]-[0179] [0229] [0231], cell selection in wireless terminal that supports coverage enhancement, when system information corresponding to a repetition number is transmitted (cell selection parameters, may be with respect to whether coverage enhancement is supported by the cell)) of a plurality of candidate cells of the network (e.g., ¶ [0025] [0025], cell selection / reselection parameters correspond to repetition levels derived from measurement results of a serving cell, in a neighboring-cell list (i.e., list of candidate cells (e.g., ¶ [0232])) received from (serving) base station), and 
wherein the at least one downlink control message is indicative, for each candidate cell of the plurality of candidate cells, of at least one respective regulated repetition level (e.g., FIGS. 3-5; ¶ [0169] [0171] [0174]-[0179] [0228] [0230] [0231], base station may send system information with a different number of repetition (e.g., SI A, SI B), containing parameters for cell selection (i.e., a particular number of repetitions can be configured for the cell selection process)).

Regarding Claim 21, Uemura discloses all the limitations of the method of claim 20.
Uemura discloses further comprising: selecting the plurality of candidate cells of the network from a plurality of cells of the network based on at least one of a spatial arrangement of the source cell with respect to the cells of the plurality of cells and a tracking area of the source cell (e.g., ¶ [0025] [0025], cell selection / reselection parameters correspond to repetition levels derived from measurement 

Regarding Claim 23, Uemura discloses a base station comprising control circuitry (e.g., FIG. 2, base station 2 with various controllers) configured to perform operations that are functionally similar to those performed by the base station in the method of claim 20.  Therefore, the reasoning used in the examination of claim 20 shall be applied to claim 23.

Regarding Claim 25, the claim is directed to a method of operating a communication device, differing in scope from claim 1 only in that, in claim 1, there is communication between the communication device and a base station of the target cell after a target cell is selected, while in claim 25, the communication device camps on the target cell after selecting it.  The reasoning used in the examination of claim 1 shall be applied to claim 25, specifically that Uemura discloses selecting a target cell from the plurality of candidate cells (e.g., FIG. 3, step S106; ¶ [0177], suitable cell is selected), and camping on the target cell (e.g., FIG. 3, step S107; ¶ [0177], wireless terminal camps on the cell in question and ends the cell selection process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Tamaki et al, International Patent Application Publication No. WO 2015116870 A1 (hereinafter Tamaki).

Regarding Claim 5, Uemura discloses all the limitations of the method of claim 3.
Uemura discloses further comprising: depending on the applying of the access barring (specific to FIGS 3-4, if the cell is not barred) selecting a target cell, but does not expressly disclose checking whether an adjustment of the active repetition level is possible.
Tamaki discloses checking whether an adjustment of the active repetition level is possible (e.g., FIG. 5; ¶ [0124], WTRU desires to adjust its CE level (which may have different repetition level (e.g., ¶ [0092])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of cell reselection to a target cell that meets coverage enhancement requirements, as disclosed by Uemura, with the disclosure of adjustment of coverage enhancement level, as disclosed by Tamaki. The motivation to combine would have been to enable the communication device to reconfigure a mode in worsening conditions such that CE level may be increased (Tamaki: e.g., ¶ [0121]).

Regarding Claim 6, Uemura discloses all the limitations of the method of claim 1.

Tamaki discloses wherein said communicating between the communication device and the base station of the target cell comprises: camping on the target cell in idle mode (e.g., ¶ [0112]-[0118] [0121], WTRU camped on cell in idle (normal, non-CE) mode), wherein optionally the access restrictions apply to connected mode (e.g., ¶ [0112]-[0118] [0121], WTRU camped on cell in idle (normal, non-CE) mode may consider cell-reselection in connected (CE) mode, or reconfigure from normal to CE mode operation).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of cell reselection and camping in idle mode on a target cell that meets coverage enhancement requirements, as disclosed by Uemura, with the disclosure of cell-reselection when in an active mode, as disclosed by Tamaki. The motivation to combine would have been to enable the communication device to reconfigure a mode in worsening conditions such that CE level may be increased (Tamaki: e.g., ¶ [0121]).

Regarding Claim 7, Uemura discloses all the limitations of the method of claim 1.
Uemura discloses further comprising: based on the at least one downlink control message, using configuration to camp on the target cell in idle mode (e.g., FIG. 
Tamaki discloses performing cell re-selection of the communication device from the source cell to the target cell while the communication device is in idle mode (e.g., ¶ [0058] [0060], WTRU in idle mode may require a cell selection procedure and a cell reselection procedure).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of cell reselection and camping in idle mode on a target cell that meets coverage enhancement requirements, as disclosed by Uemura, with the disclosure of cell-reselection when in idle mode, as disclosed by Tamaki. The motivation to combine would have been to enable the communication device to reconfigure a mode in worsening conditions such that CE level may be increased (Tamaki: e.g., ¶ [0121]).

Regarding Claim 8, Uemura in view of Tamaki discloses all the limitations of the method of claim 7.
Uemura in view of Tamaki discloses further comprising: monitoring at least one of a signal quality of a wireless link between the base station of the source cell and the communication device (Uemura; e.g., ¶ [0089] [0145] [0146] [0150], measurement quality of cell), and a signal quality of a further wireless link between the base station of the target cell and the communication device (Uemura: e.g., ¶ [0188] [0193] [0194], a second required quality for re-selection), wherein the cell re-selection is selectively triggered depending on said monitoring (Uemura: e.g., ¶ [0188] [0193] [0194], select based on the quality).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Jung et al, U.S. Patent Application Publication No. 20150264618 A1 discloses access barred status of cells (e.g., ¶ [0013]).
Lee et al, U.S. Patent Application Publication No. 20160353440 A1 discloses cell selection based on repetition level and coverage enhancement criteria (e.g., ¶ [0223]).
Azizi et al, U.S. Patent Application Publication No. 20190364492 A1 (e.g., 0429] [0562]), Shen et al, U.S. Patent Application Publication No. 20170064670 A1 (e.g., ¶ 0042]), Lee et al, U.S. Patent Application Publication No. 20160353440 A1 (e.g., ¶ [0080] [0087] [0131] [0170]) and You et al, U.S. Patent Application Publication No. 20160330633 A1 (e.g., ¶ 0159] [0161] [0245]) disclose coverage enhancement functionality, repetition levels and cell selection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471